DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
At line 3 of claim 1, “a state” and at line 8 of claim 1, “a use state” appear to referencing the same “state”.  Examiner suggests using one term if the states are indeed the same and the second usage should begin with “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-8 render the limitations indefinite as it is unclear which of the positions and/or determinations of the device control the position for the moveable support part.  There is no clear order or manner to determine which of the determined positions 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto (US Patent 5,358,310).
In regards to claim(s) 1-2 and 4-5, Nemoto discloses the claimed limitations including a seat belt device (10) in which all of support parts that support a seat belt (2) are provided to a seat (S), the seat belt device comprising:
a seat state determination unit (Reference is made to Column 5, lines 53-64) configured to determine a state of the seat (“in response to the forward and backward inclination of the seat back”);

a movement mechanism (13) configured to move the movable support part in the movable range with a motor (20);
a motor control unit configured to control the motor in accordance with a use state of the seat that is determined by the seat state determination unit (Reference is made to Column 5, lines 53-64);
wherein the seat state determination unit includes a seat angle determination unit configured to determine an inclination angle of the seat back (Reference is made to Column 5, lines 53-64); and,
wherein the motor control unit is configured to control the motor (20) in a manner that, as the seat back is inclined more to a rear side of the seat, the movable support part is positioned on a lower end side of the movable range (Reference is made to Figures 2-7, specifically 6A-6B);
wherein: the seat state determination unit includes a vehicle occupant determination unit configured to determine a physique or a posture (e.g. reclined posture) of a vehicle occupant who is seated on the seat; and
the motor control unit is configured to control the motor in accordance with the physique or the posture of the vehicle occupant that is determined by the vehicle occupant determination unit (Reference is made to Column 5, lines 53-64);
wherein the motor control unit is configured to control the motor in accordance with a position of a predetermined part of the vehicle occupant (e.g. the trunk of the occupant seated on the seatback (Sb));

the motor control unit is configured to control the motor so as to cause the movable support part to approach the upper limit position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto in view of Breed et al. (US Patent 5,845,000).
In regards to claim(s) 3, Nemoto discloses the claimed limitations including a motor control unit controlling a motor in a manner that the movable support part is positioned within a movable range.
Breed et al. discloses a transmitter and receiver along with a pattern recognition system to determine the location and position of an occupant’s shoulder and providing this to a seat belt anchorage height adjustment system (632), which moves an attachment point (631) to an optimum vertical location for proper placement of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Nemoto in view of the teachings of Breed et al. to include automatically adjusting the seatbelt anchorage point to the optimum location based on the occupant’s height so as to provide proper placement for the most effective protection.
Allowable Subject Matter
Claim(s) 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616